Name: Commission Implementing Decision (EU) 2017/622 of 31 March 2017 amending the model certificate for imports of meat preparations in Annex II to Decision 2000/572/EC and the model certificate for imports of certain meat products, treated stomachs, bladders and intestines in Annex III to Decision 2007/777/EC in relation to the rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: health;  foodstuff;  consumption;  agricultural activity;  agricultural policy;  trade;  marketing
 Date Published: 2017-04-01

 1.4.2017 EN Official Journal of the European Union L 89/11 COMMISSION IMPLEMENTING DECISION (EU) 2017/622 of 31 March 2017 amending the model certificate for imports of meat preparations in Annex II to Decision 2000/572/EC and the model certificate for imports of certain meat products, treated stomachs, bladders and intestines in Annex III to Decision 2007/777/EC in relation to the rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular Articles 9(2)(b) and 9(4)(b) thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (2), and in particular the second paragraph of Article 16 thereof, Whereas: (1) Commission Decision 2000/572/EC (3) lays down, inter alia, the animal and public health and veterinary certification conditions for the importation into the Union of consignments of meat preparations, including meat preparations derived from products of animal origin from bovine, ovine and caprine animals. Decision 2000/572/EC provides that such consignments are to be accompanied by a certificate complying with the model set out in Annex II thereto for consignments of meat preparations intended for importation into the Union (Meat preparations: MP-PREP). This model certificate includes guarantees for bovine spongiform encephalopathy (BSE). (2) Commission Decision 2007/777/EC (4) lays down, inter alia, the animal and public health and veterinary certification conditions for the importation into the Union of consignments of certain meat products and treated stomachs, bladders and intestines. This includes meat products and treated stomachs, bladders and intestines of animal origin derived from bovine, ovine and caprine animals. Decision 2007/777/EC provides that such consignments are to be accompanied by a certificate complying with the model set out in Annex III thereto for consignments of meat products and treated stomachs, bladders and intestines intended for importation into the Union (Meat products, treated stomachs, bladders and intestines for import). This model certificate includes guarantees for BSE. (3) Regulation (EC) No 999/2001 of the European Parliament and of the Council (5) lays down rules for the prevention, control and eradication of transmissible spongiform encephalopathies (TSEs) in bovine, ovine and caprine animals. Chapter C of Annex IX to that Regulation lays down the conditions for imports into the Union of products of animal origin from bovine, ovine and caprine animals as regards BSE. (4) Regulation (EC) No 999/2001 was amended by Commission Regulation (EU) 2016/1396 (6). Those amendments provide, inter alia, for clarification of the rules laid down in Chapter C of Annex IX to Regulation (EC) No 999/2001 and for specific conditions for the importation into the Union of products of animal origin from bovine, ovine and caprine animals from third countries or regions with a negligible BSE risk. (5) In particular, Regulation (EC) No 999/2001, as amended by Regulation (EU) 2016/1396, permits the importation of products of animal origin from bovine, ovine and caprine animals from third countries with a negligible BSE risk, also when these products are derived from raw material coming from countries with a controlled or an undetermined BSE risk, provided that specified risk material has been removed from such raw material. (6) The model veterinary certificate (Meat preparations: MP-PREP) set out in Annex II to Decision 2000/572/EC and the model veterinary certificate (Meat products, treated stomachs, bladders and intestines for import) set out in Annex III to Decision 2007/777/EC should therefore be amended in order to reflect the requirements relating to the importation into the Union of products of bovine, ovine and caprine animal origin laid down in Regulation (EC) No 999/2001, as amended by Regulation (EU) 2016/1396. (7) Decisions 2000/572/EC and 2007/777/EC should therefore be amended accordingly. (8) Regulation (EU) 2016/1396 provides that the amendments that it made to Annex IX to Regulation (EC) No 999/2001 are to apply from 1 July 2017. In addition, in order to avoid any disruption of imports into the Union of consignments of meat preparations and certain meat products and treated stomachs, bladders and intestines, the use of certificates issued in accordance with Decisions 2000/572/EC and 2007/777/EC as applicable prior to the amendments being introduced by this Decision should continue to be authorised during a transitional period subject to certain conditions. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2000/572/EC is amended in accordance with Annex I to this Decision. Article 2 Annex III to Decision 2007/777/EC is amended in accordance with Annex II to this Decision. Article 3 For a transitional period until 31 December 2017, consignments of meat preparations, accompanied by a model certificate issued in accordance with the model set out in Annex II to Decision 2000/572/EC and consignments of certain meat products and treated stomachs, bladders and intestines, accompanied by a model certificate issued in accordance with the model set out in Annex III to Decision 2007/777/EC, as applicable before the amendments made by this Decision, shall be authorised for importation into the Union provided that the certificate was issued no later than 30 November 2017. Article 4 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Decision shall apply from 1 July 2017. Done at Brussels, 31 March 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 139, 30.4.2004, p. 206. (3) Commission Decision 2000/572/EC of 8 September 2000 laying down the animal and public health and veterinary certification conditions for imports of meat preparations into the Community from third countries (OJ L 240, 23.9.2000, p. 19). (4) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (5) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 147, 31.5.2001, p. 1). (6) Commission Regulation (EU) 2016/1396 of 18 August 2016 amending certain Annexes to Regulation (EC) No 999/2001 of the European Parliament and of the Council laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 225, 19.8.2016, p. 76). ANNEX I Annex II to Decision 2000/572/EC is amended as follows: In the model veterinary certificate Meat preparations: MP-PREP, in Part II. Health information, in Part II.1 Public health attestation, point II.1.9 is replaced by the following: (2) II.1.9. if containing material from bovine, ovine or caprine animals, the meat preparation is subject to the following conditions depending on the BSE risk category of the country of origin: (2) either [(1) the country or region of dispatch is classified in accordance with Decision 2007/453/EC as a country or region posing a negligible BSE risk; (2) the animals, from which the fresh meat used in the preparation of the meat preparation of bovine, ovine and caprine origin was derived, have passed ante mortem and post mortem inspections; (2) either [(3) the animals, from which the fresh meat used in the preparation of the meat preparation of bovine, ovine and caprine origin was derived: (a) were born, continuously reared and slaughtered in a country or region classified in accordance with Decision 2007/453/EC as a country or region posing a negligible BSE risk; (2) [(b) have been slaughtered after stunning by means of gas injected into the cranial cavity or killed by the same method or slaughtered by laceration after stunning of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity;]] (2) or [(3) the animals, from which the fresh meat used in the preparation of the meat preparation of bovine, ovine and caprine origin was derived, have not been slaughtered, after stunning, by means of gas injected into the cranial cavity or killed by the same method or slaughtered by laceration after stunning of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity;] (4) the meat preparation of bovine, ovine and caprine origin does not contain and is not derived from specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001; (2) either [(5) the meat preparation of bovine, ovine and caprine origin does not contain and is not derived from mechanically separated meat, obtained from bones of bovine, ovine and caprine animals;] (2) or [(5) the meat preparation of bovine, ovine and caprine origin is derived from mechanically separated meat, obtained from bones of bovine, ovine and caprine animals which were born, continuously reared and slaughtered in a country or region classified in accordance with Decision 2007/453/EC as a country or region posing a negligible BSE risk and in which there has been no BSE indigenous cases;] (2) [(6) (a) the animals, from which the fresh meat used in the preparation of the meat preparation of bovine, ovine and caprine origin was derived, originate from a country or region classified in accordance with Decision 2007/453/EC as a country or region posing an undetermined BSE risk; (b) the animals, from which the fresh meat used in the preparation of the meat preparation of bovine, ovine and caprine origin was derived, have not been fed with meat-and-bone meal or greaves, as defined in the World Organisation for Animal Health (OIE) Terrestrial Animal Health Code, and (c) the fresh meat used in the preparation of the meat preparation was produced and handled in a manner which ensures that it did not contain and was not contaminated with nervous and lymphatic tissues exposed during the deboning process.]] (2) or [(1) the country or region of dispatch is classified in accordance with Decision 2007/453/EC as a country or region posing a controlled BSE risk; (2) the animals, from which the fresh meat used in the preparation of the meat preparation of bovine, ovine and caprine origin was derived, have passed ante mortem and post mortem inspections; (3) the animals from which the fresh meat used in the preparation of the meat preparation of bovine, ovine and caprine origin was derived, have not been killed, after stunning, by laceration of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity, or by means of gas injected into the cranial cavity; (4) the meat preparation of bovine, ovine and caprine origin does not contain and is not derived from specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001, or mechanically separated meat obtained from bones of bovine, ovine and caprine animals.] (2) or [(1) the country or region of dispatch has not been classified in accordance with Decision 2007/453/EC or is classified as a country or region with an undetermined BSE risk; (2) the animals, from which the fresh meat used in the preparation of the meat preparation of bovine, ovine and caprine origin was derived, have passed ante mortem and post mortem inspections; (3) the animals from which the fresh meat used in the preparation of the meat preparation of bovine, ovine and caprine origin was derived, have not been fed meat-and-bone meal or greaves derived from ruminants, as defined in the OIE Terrestrial Animal Health Code; (4) the animals from which the fresh meat used in the preparation of the meat preparation of bovine, ovine and caprine origin was derived, have not been killed, after stunning, by laceration of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity, or by means of gas injected into the cranial cavity; (5) the meat preparation of bovine, ovine and caprine origin does not contain and is not derived from: (a) specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001; (b) nervous and lymphatic tissues exposed during the deboning process; (c) mechanically separated meat obtained from bones of bovine, ovine and caprine animals.] ANNEX II Annex III to Decision 2007/777/EC is amended as follows: The model veterinary certificate Meat products, treated stomachs, bladders and intestines is amended as follows: (a) In Part II.2 Public health attestation, point II.2.9 is replaced by the following: (2) II.2.9. if containing material from bovine, ovine or caprine animals, the meat products and treated intestines are subject to the following conditions depending on the BSE risk category of the country of origin: (2) either [(1) the country or region of dispatch is classified in accordance with Decision 2007/453/EC as a country or region posing a negligible BSE risk; (2) the animals, from which the fresh meat and intestines used in the preparation of the meat products and treated intestines of bovine, ovine and caprine origin were derived, have passed ante mortem and post mortem inspections; (2) either [(3) the animals, from which the fresh meat and intestines used in the preparation of the meat products and treated intestines of bovine, ovine and caprine origin were derived: (a) were born, continuously reared and slaughtered in a country or region classified in accordance with Decision 2007/453/EC as a country or region posing a negligible BSE risk; (2) [(b) have been slaughtered after stunning by means of gas injected into the cranial cavity or killed by the same method or slaughtered by laceration after stunning of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity;]] (2) or [(3) the animals, from which the fresh meat and intestines used in the preparation of the meat products and treated intestines of bovine, ovine and caprine origin were derived, have not been slaughtered, after stunning, by means of gas injected into the cranial cavity or killed by the same method or slaughtered by laceration after stunning of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity;] (4) the meat products of bovine, ovine and caprine origin do not contain and are not derived from specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001; (2) either [(5) the meat products of bovine, ovine and caprine origin do not contain and are not derived from mechanically separated meat, obtained from bones of bovine, ovine and caprine animals;] (2) or [(5) the meat products of bovine, ovine and caprine origin are derived from mechanically separated meat, obtained from bones of bovine, ovine and caprine animals which were born, continuously reared and slaughtered in a country or region classified in accordance with Decision 2007/453/EC as a country or region posing a negligible BSE risk and in which there has been no BSE indigenous cases;] (2) [(6) (a) the animals, from which the fresh meat and intestines used in the preparation of the meat products and treated intestines of bovine, ovine and caprine origin were derived, originate from a country or region classified in accordance with Decision 2007/453/EC as a country or region posing an undetermined BSE risk; (b) the animals, from which the fresh meat and intestines used in the preparation of the meat products and treated intestines of bovine, ovine and caprine origin were derived, have not been fed with meat-and-bone meal or greaves, as defined in the World Organisation for Animal Health (OIE) Terrestrial Animal Health Code, and (c) the meat products were produced and handled in a manner which ensures that they did not contain and were not contaminated with nervous and lymphatic tissues exposed during the deboning process.]] (2) or [(1) the country or region of dispatch is classified in accordance with Decision 2007/453/EC as a country or region posing a controlled BSE risk; (2) the animals, from which the fresh meat and intestines used in the preparation of the meat products and treated intestines of bovine, ovine and caprine origin were derived, have passed ante mortem and post mortem inspections; (3) the animals from which the fresh meat and intestines used in the preparation of the meat products and treated intestines of bovine, ovine and caprine origin were derived, have not been killed, after stunning, by laceration of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity, or by means of gas injected into the cranial cavity; (4) the meat products of bovine, ovine and caprine origin do not contain and are not derived from specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001, or mechanically separated meat obtained from bones of bovine, ovine and caprine animals; (2) (4) [(5) in the case of intestines originally sourced from a country or a region with a negligible BSE risk, the treated intestines are subject to the following conditions: (a) the animals from which the intestines of bovine, ovine and caprine animal origin were derived were born, continuously reared and slaughtered in a country or region with a negligible BSE risk and have passed ante mortem and post mortem inspections; (b) for intestines sourced from a country or region where there have been BSE indigenous cases: (2) either [(i) the animals were born after the date from which the ban on the feeding of ruminants with meat-and-bone meal and greaves derived from ruminants has been enforced;] (2) or [(i) the meat products of bovine, ovine and caprine animal origin do not contain and are not derived from specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001.]]] (2) or [(1) the country or region of dispatch has not been classified in accordance with Decision 2007/453/EC or is classified as a country or region with an undetermined BSE risk; (2) the animals, from which the fresh meat and intestines used in the preparation of the meat products and treated intestines of bovine, ovine and caprine origin were derived, have passed ante mortem and post mortem inspections; (3) the animals from which the fresh meat and intestines used in the preparation of the meat products and treated intestines of bovine, ovine and caprine origin were derived have not been fed meat-and-bone meal or greaves derived from ruminants, as defined in the OIE Terrestrial Animal Health Code; (4) the animals from which the fresh meat and intestines used in the preparation of the meat products and treated intestines of bovine, ovine and caprine origin were derived, have not been killed, after stunning, by laceration of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity, or by means of gas injected into the cranial cavity; (5) the meat products of bovine, ovine and caprine origin do not contain and are not derived from: (a) specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001; (b) nervous and lymphatic tissues exposed during the deboning process; (c) mechanically separated meat obtained from bones of bovine, ovine or caprine animals; (2) (4) [(6) in the case of intestines originally sourced from a country or a region with a negligible BSE risk, the treated intestines are subject to the following conditions: (a) the animals from which the intestines of bovine, ovine and caprine animal origin were derived were born, continuously reared and slaughtered in a country or region with a negligible BSE risk and have passed ante mortem and post mortem inspections; (b) for intestines sourced from a country or region where there have been BSE indigenous cases: (2) either [(i) the animals were born after the date from which the ban on the feeding of ruminants with meat-and-bone meal and greaves derived from ruminants has been enforced;] (2) or [(i) the meat products of bovine, ovine and caprine animal origin do not contain and are not derived from specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001.]]] (b) In Part II of the Notes, footnote 3 is deleted.